           Case 2:21-cr-00226-KSM Document 1 Filed 06/03/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAI NO.:

                v                                     DATE FILED:

KELVIN CANALES                                        VIOLATION:
                                                      l8 U.S.C. $$ 922(gXl),924(e) (possession
                                                      of a firearm by a felon   - I count)
                                                      Notice of forfeiture

                                          INDICTMENT

                                           COUNT ONE

THE GRAN'D JURY CHARGES THAT:

               On or about   April2l ,2021 , in Philadelphia" in the Eastem District of

Pennsylvani4 defendant

                                       KELVIN CAhIALES

knowing he had previously been convicted in a court ofthe United States District Court for the

Middle District of Pennsylvania and a court of the Commonwealth of Pennsylvania of        a   crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a firearm, that

is, a Taurus, 9mm semi-automatic pistol, bearing serial number T1563516, loaded with six live

rounds of 9mm ammunition, and the firearm was in and affecting interstate and foreign

commerce

              In violation ofTitle 18, United States Code, Sections 922(9)(1),924(e).
          Case 2:21-cr-00226-KSM Document 1 Filed 06/03/21 Page 2 of 3




                                  NOTICE OF FORFEITURE

TIIE GRAND JURY FURTHER CHARGES TIIAT:

               As a result ofthe violation of Title 18, United States Code, Sections 922(g(l),

924(e), set forth in this indicunent, defendant

                                       KELVIN CANALES

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of such violation, including, but not limited to:

               l.      A Taurus, 9mm semi-automatic pistol, bearing serial number T1563516;

and

               2.      Six live rounds of 9mm ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United

States Code, Section 924(d).

                                                               A TRT-IE BILL:




JENNIFER ARBITTIER                 I.LMS
Acting United States Attorney
No.__________
UNITN,D STATES DISTRICT COURT

                        Eastem District of Pennsylvania

                                  ('rirn inal I)ivision


             THB UNITED STATES OF AMERICA


                                         KELVIN CANAI-ES

                                         INDIC'I'M[iNT

                                Counts
  l8   U.S.C. $ 922(gXl) (possession ofa firearm by a felon         -   I count)
                                       Notices of forfeiture
                                              A lrue hill.




           |rilcd in opcn court this                                dry.
                 of                                      A.t). :0

                                                ( lcrk
                                Ilail.   $i
                                                                                   Case 2:21-cr-00226-KSM Document 1 Filed 06/03/21 Page 3 of 3
